Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference or combination of references were uncovered that would anticipate or obviate the claimed first and second sub-sets of dedicated hardware resources and first sub-set of shared hardware resources hosting a first and second certified function, wherein the first and second certified functions are certified using different certifying authorities or certification requirements, as recited in the independent claims as a whole.  
Albuquerque et al. (M. Albuquerque, A. Ayyagari, M. A. Dorsett, and M. S. Foster, “Global information grid (GIG) edge network interface architecture,” in Proc. IEEE MILCOM, Orlando, FL, USA, Oct. 2007, pp. 1–7.) discloses a gateway for addressing and routing, information assurance, end-to-end QoS, and network services to and across the Edge network.  Multiple Single Levels of Security (MSLS) are created by the use of independent NSA Type 1 keying material.
However, none of the discovered references anticipate or obviate the claimed first and second sub-sets of dedicated hardware resources and first sub-set of shared hardware resources hosting a first and second certified function, wherein the first and second certified functions are certified using different certifying authorities or certification requirements, as recited in the independent claims as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D DASCOMB whose telephone number is (571)272-9993. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JACOB D DASCOMB/Primary Examiner, Art Unit 2199